Exhibit 10.19
 
[ex1019logo.jpg]
 
CONSULTING AGREEMENT (the “Agreement”) entered into as of this 2nd day of June
2011 (the “Effective Date”),
 
BETWEEN:
PHARMANET CANADA, INC., a company legally constituted under the laws of the
Province of Québec, having its head office located at 2500 Einstein Street,
Québec City, Province of Québec, Canada, G1P 0A2, herein represented by Mr. Joël
Pouliot, its Vice-President, Finance, Early Stage, and by Ms. Kathleen Sauvé,
Esq., its Senior Legal Counsel, Early Stage, duly authorized to do so as they
respectively declare (“Service Provider”);

 
AND:
TONIX PHARMACEUTICALS, INC., a Delaware Corporation, having its head office
located at 509 Madison Avenue, Suite 306, New York, NY, 10022, USA, herein
represented by Dr. Seth Lederman, its Chairman, duly authorized to do so as he
declares (“Client”),

 
RECITALS
 
A)  
WHEREAS Service Provider is a contractual research organization engaged in the
business of performing early phase clinical trials, bioanalytical analysis,
statistics, validation, pharmacokinetics, quality assurance audits and
scientific and regulatory affairs evaluations, as well as providing consultancy
services in any of these areas with respect to development process of
pharmaceutical drugs and products intended for manufacturing and marketing by
pharmaceutical and biotechnology companies

 
B)
WHEREAS Client is a specialty pharmaceutical company developing new
pharmaceutical products for central nervous system (CNS) conditions that may be
safer and more effective than currently available treatments; and

 
C)
WHEREAS the Parties wish to enter into this Agreement to define in advance the
terms that will govern their business relationship with respect to Client’s
Services project number 110191.

 
NOW, THEREFORE, in consideration of the various premises and undertakings herein
set forth, the Parties, intending to be legally bound, hereby agree as follows.
 
1  
SERVICES

 
1.1  
Description – Client hereby retains Service Provider on a non-exclusive basis as
an independent consultant to provide Client with such consultancy and advisory
services as further detailed in Schedule 1 to this Agreement (the “Services”).
If any provision set forth in Schedule 1 conflicts with any of the provisions
set forth in the body of this Agreement, the provisions of the body of this
Agreement shall take precedence unless such Schedule 1 expressly refers to the
specific provision(s) hereof that it is intended to be replaced or modified. In
the event that a party desires to materially alter the Services or the
assumptions underlying the applicable Services budget, the parties shall execute
a written amendment to this Agreement (an “Amendment”) prior to the performance
of such additional or modified Services. This Agreement or any Amendment
thereof, as the case may be, shall neither be effective nor have any binding
effect, and no performance of the Services ordered or commissioned hereunder
shall be initiated nor shall any payment be made, until such Agreement or any
Amendment thereof, as the case may be, has been fully executed.

 
1.2  
Compliance – In performing the Services, Service Provider shall strictly comply
with the provisions of, as applicable: (i) this Agreement; (ii) current Good
Laboratory Practices and the current Good Clinical Practices as applied in the
United States and any other country where the Services are to be performed;
(iii) all applicable laws; and to the extent not in conflict with any of the
foregoing (iv) its applicable standard operating procedures.

 
1.3  
Use – If processing on Client’s behalf any personal data (including subject
data), Service Provider shall only do so in accordance with Client’s
instructions and the applicable laws of the United States and the country where
the Services are performed, and for no other purpose, and shall take all
appropriate technical and organizational measures to prevent the unauthorized or
unlawful processing or accidental loss or destruction of, or damage to, or
disclosure of such data.

 
1.4  
Personnel – In performing the Services and in fulfilling its obligations
hereunder, Service Provider shall employ only persons with the appropriate
training, experience and qualifications to perform the Services. Service
Provider shall perform all Services with a high level of professional care,
skill, qualifications and diligence and in accordance with industry standards
and practices applicable to the performance of such Services.

 
1.5  
Debarment – Service Provider certifies that no person employed by Service
Provider has been debarred under Section 306(a) or (b) of the Federal Food, Drug
and Cosmetic Act (as amended from time to time) or under the regulation of any
equivalent regulatory authority outside the US, and no debarred person will in
the future be employed by Service Provider in connection with any Services to be
performed for or on behalf of Client. If after the Effective Date and for a
period of 5 years following the termination of this Agreement, Service Provider
becomes aware that any person it employs is or is in the process of being
debarred, Service Provider shall so promptly notify Client.

 
1.6  
Reporting – During the term of this Agreement, Service Provider shall keep
Client regularly advised of the progress of the performance of the Services, and
provide Client with communications and periodic reports for such Services as
Client may reasonably request.  Final report?

 
 
 
1

--------------------------------------------------------------------------------

 
 
2  
BUDGET AND PAYMENT TERMS

 
2.1  
Professional Fees – During the Term (as defined in Section 8.1 below), Client
shall pay Service Provider professional fees for the Services rendered (the
"Fees"). Invoicing of such expenses shall be pursuant to the provisions of
Section 2.4 and payable in accordance with provisions of Section 2.6 hereunder.

 
2.2  
Estimate of Work – In an effort to contain costs, Service Provider will use its
best commercial efforts to work with Client to budget for any additional
services and assignments. At the request of Client, Service Provider shall
provide written estimates of fees, costs and timing for such additional services
and assignments or ad hoc request made by Client. Any agreed upon change to the
Fees shall be confirmed by the execution of an Amendment pursuant to the
provisions of Section 1.1 above.

 
2.3  
Reimbursement of Expenses – Client shall reimburse Service Provider for all
reasonable expenses incurred or paid by Service Provider in connection with, or
related to the performance of the Services, including, without limitations,
reasonable travel expenses (lodging, transportation, meals), telephone,
photocopies and printing of documents, as they are further described in Schedule
1 herein. Any such expenses shall be considered as pass-through costs and their
payment shall be made on an “as-paid” basis, without any added overhead,
management fee or profit factor. If Service Provider does not invoice Client for
Services or reimbursable expenses within six (6) months after performing such
Services or incurring such reimbursable expenses, Service Provider hereby waives
all right to payment or reimbursement by Client. Invoicing of such expenses
shall be pursuant to the provisions of Section 2.4 and payable in accordance
with provisions of Section 2.6 hereunder.

 
2.4  
Monthly Invoicing – On the first day of each month, Service Provider shall issue
an invoice representing the total number of hours performed by its employees
during the preceding month and relating to the Services, any such invoice to be
itemized on a job category basis. Any such invoice shall also include the costs
for any activities described in Schedule 1 herein that have been completed
during the preceding month, as well as any expenses that have been incurred
during the same period. The first invoice shall be issued on the first day of
the first month following the month during which this Agreement will have been
executed by the parties.    Additional details of such incurred expenses shall
be provided by Service Provider at Client’s request.

 
2.5  
Invoicing Address – All invoices shall be sent by e-mail at the following
address:

 
TONIX PHARMACEUTICALS, INC.
   Attn.: Rhonda B. Rosen, Chief Financial Officer
509 Madison Avenue, Suite 306, New York, NY, 10022, USA
Phone number: 212-980-9155, x105
Fax number: 212-923-5700
E-mail address:rhonda.rosen@tonixpharma.com


2.6  
Payment Terms – All aforementioned amounts are subject to applicable sales
taxes. Client shall pay each invoice within a 30-day delay from receipt thereof.
If any portion of an invoice is disputed, then Client shall pay the undisputed
amounts as set forth herein and the parties shall use good faith efforts to
reconcile the disputed portion of the invoice within 30 days of receipt by
Client of the applicable invoice.

 
 
2

--------------------------------------------------------------------------------

 
 
3  
MONITORING VISIT

 
Service Provider shall allow Client and its authorized representatives to visit
Service Provider’s premises where any Services are performed, during normal
working hours and with reasonable frequency, to (i) monitor the performance of
the Services; and (ii) inspect all records applicable to the Services. Client
shall give to Service Provider no less than a 2-business day prior notice of its
intention to conduct such visit. While on Service Provider’s premises, Client or
its authorized representatives shall comply with any and all safety, security
and confidentiality measures required by Service Provider.
 
4  
AUDIT

 
In the event any regulatory authority or health agency gives notice to a party
of its intention to carry out any audit, inspection or investigation of a
Service or of Service Provider’s facilities used in the performance of any
Services, or otherwise to take any action in relation to Service Provider, the
notified party shall promptly (but no later than within 2 business days
following receipt of such notice) inform the other of the action being taken or
proposed. Such other party shall provide any required assistance in such audit,
inspection or investigation, and shall procure (so far as is consistent with the
applicable laws) that the notified party shall have the right to be present at
any such audit, inspection or investigation.
 
5  
CONFIDENTIALITY

 
Confidentiality Agreement – Client and Service Provider may participate in a
cooperative exchange of Confidential Information in order to facilitate work
relating to the Services and this Agreement. All such Confidential Information
shall be used only in accordance with the Non-Disclosure Agreement entered into
by and between the parties as of January 21, 2011 (the “Confidentiality
Agreement”) and the parties hereby agree that (i) the scope of, and the
definitions set forth in, the Confidentiality Agreement shall be deemed to
extend to the performance of the Services and this Agreement; (ii) the
obligations set forth therein shall apply to both parties with respect to the
Confidential Information of the other; and (iii) such obligations shall remain
in full force and effect during the term of this Agreement and for the period
set forth therein after the expiry or termination of this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
 
6  
INTELLECTUAL PROPERTY

 
6.1  
General Principle – Each party remains the owner of its own intellectual
property rights created, developed or acquired prior to the Effective Date.

 
6.2  
Ownership by Client – Service Provider specifically acknowledges that:

 
6.2.1  
it never had, does not and will not have, any right or interest in, including
any license, with respect to (save and except to the extent necessary to perform
the Services hereunder), or title to, any intellectual property (including
patents and trade secrets) or Confidential Information of Client or other
material furnished by Client to Service Provider hereunder; and

 
6.2.2  
all information, discoveries, materials, documents (including any Service report
and any draft thereof) and data which are made or improved by Service Provider,
alone or jointly with others (i) as specifically ordered or commissioned
hereunder; (ii) which otherwise cover an application, composition or method of
use or manufacture of any drug or compound subject to the Services, if any; or
(iii) which contain the Confidential Information of Client (collectively, the
“New IP”), shall be the exclusive property of Client and considered as “work
made for hire” under the copyright act of any country. The parties agree that
the New IP shall be included in the definition of Confidential Information of
Client and subject to the protection afforded under Section 5 above. Service
Provider agrees and undertakes to assign, and hereby assigns to Client all its
rights and interests in, and titles to, the New IP. Service Provider shall
perform all other acts in the reasonable judgment of Client and at Client’s
expense that shall be necessary to secure Client’s rights and interests in, and
titles to, such New IP.

 
6.3  
Ownership by Service Provider – Client specifically acknowledges that Service
Provider possesses or may in the future possess certain inventions, processes,
know-how or trade secrets, including protocol design, standard operating
procedures, assays, methodologies, algorithms, templates and computer programs,
that are related to non-proprietary compounds or the general business or
operations of Service Provider, or are of a general nature with broad
applicability and which are used by Service Provider in the performance of its
services for the benefit of its various clients. Client further acknowledges
that any of the foregoing items that have been or will be developed, improved,
modified, used, reduced to practice or acquired by Service Provider either (i)
prior to or independent of the performance of the Services and without use of
the Confidential Information of Client; or (ii) during the performance of the
Services without use of Confidential Information of Client and without being
specifically ordered or commissioned under this Agreement (collectively, the
“Service Provider IP”), shall be the sole and exclusive property of Service
Provider and Client shall have no right or interest therein, including any
license thereon (except as stated in Section 6.4 below), or title thereto.  The
parties agree that the Service Provider IP shall be included in the definition
of Confidential Information of Service Provider and subject to the protection
afforded under Section 5 above.

 
6.4  
License to Service Provider IP – Service Provider hereby grants to Client a
royalty-free, non-exclusive, worldwide license to use any Service Provider IP
which is or may be:

 
 
 
4

--------------------------------------------------------------------------------

 
 
 
6.4.1  
Integrated License – integrated by Service Provider into any draft of the
Service report or into the final Service report (the “Integrated License”). Such
Integrated License shall be irrevocable, fully sublicensable and transferable,
and Service Provider hereby expressly waives the application of the provisions
of Section 5 to the Service Provider IP subject to such Integrated License.

 
6.4.2  
[Additional License – provided by Service Provider to Client after the date of
the final Services report and as reasonably requested by Client, which license
shall be for the limited purposes of allowing Client to use the foregoing in the
context of furthering the performance of its own services for its applicable
client and for which the Services performed hereunder were subcontracted to
Service Provider (the “Additional License”). This Additional License is
irrevocable (except for breach by Client of its obligations under Section 5 with
respect to the Service Provider IP subject to such Additional License), not
transferable, and not sublicensable (except if Service Provider receives a prior
notice of the name of any such sublicensees). ]

 
7  
RECORD RETENTION AND PROTECTION

 
7.1  
Storage, Return and Destruction – Upon completion of the Services hereunder,
Service Provider agrees to keep and maintain complete records of the Services
performed including, without limitation, all raw data, laboratory work sheets
and reporting and regulatory documentation as required by the applicable laws.
Service Provider shall store the foregoing items in accordance with the
applicable laws, in suitable storage facilities, and shall be responsible for
the safekeeping and storage of all such foregoing items. Service Provider shall
not permit the disposal of any of the foregoing items without first giving
Client the opportunity to arrange alternative storage.

 
7.2  
Accounting Records – Service Provider shall maintain complete and accurate
accounting records related to its performance of Services ordered or
commissioned hereunder. These records shall be available for inspection, review
and audit at reasonable times by Client or Client’s duly authorized independent
representative and at Client’s expense, for 7 years following the end of the
calendar year in which such costs are incurred.

 
8  
TERM AND TERMINATION

 
8.1  
Duration – This Agreement shall be effective from the Effective Date and shall
be deemed completed as of the date of the issuance by Service Provider of the
final Service report and payment by Client of the last outstanding invoice.

 
8.2  
Early Termination

 
8.2.1  
By Client – This Agreement shall be terminated by Client, without cause (but not
when Section 8.2.2 applies), at the expiration of a 30-day notice of
termination.

 
8.2.2  
Termination for Breach – In the event of a material breach by any party (the
“Breaching Party”) under this Agreement, the other party may terminate this
Agreement if the Breaching Party has been notified of the alleged breach and has
not rectified the breach within 30 days following receipt of the notice of
breach, to the extent that such breach may be cured within such period, failing
which the Agreement shall be deemed to have been automatically terminated as of
the date of occurrence of such breach.

 
8.3  
Termination for Bankruptcy – Either party may terminate this Agreement
immediately upon the date of a notice given to the other party in the event such
other party is or is likely to become insolvent, bankrupt or wound-up. Neither
any administrator, administrative receiver or other receiver equivalent, nor
Service Provider itself, nor any of its creditors shall be entitled to any lien
or other possessory remedy or security over the final Service report or any
other deliverables to be provided hereunder, which shall all remain the
exclusive property of Client.

 
 
 
5

--------------------------------------------------------------------------------

 
 
 
8.4  
Effects on Early Termination – 

 
8.4.1  
Cooperation – If this Agreement is terminated prior to completion of all the
Services ordered or commissioned hereunder, the parties shall cooperate to
terminate the Agreement in an orderly manner in accordance with the applicable
laws.

 
8.4.2  
Return – Upon termination of this Agreement for any reason whatsoever, Service
Provider shall return to Client all data, report and other material either
provided by Client to Service Provider or generated by Service Provider as part
of the Services commissioned hereunder.

 
8.4.3  
Accounting – If this Agreement is terminated prior to completion of all the
Services ordered or commissioned hereunder, there shall be an accounting of
expenses related to the Agreement, as it may be required, conducted by Service
Provider and subject to verification by Client. Client shall make a payment to
Service Provider in accordance with the payment terms set forth herein (or
Service Provider may retain such payment, or part thereof, from monies
previously paid by Client):

 
a)  
actual reasonable expenses incurred by Service Provider for the performance of
the Services and terminating the Agreement through the date occurrence of the
event giving rise to early termination for which Service Provider has not yet
been paid; and

 
b)  
all outstanding non-terminable or non-cancellable obligations (whether such
obligations are due and payable before, on or after the date of termination of
the Agreement) incurred by Service Provider until the date of the occurrence of
the event giving rise to early termination.

 
8.4.4  
No Rights Affected – Termination of this Agreement shall not affect any rights
or obligations of the parties which may have accrued prior to termination nor
shall it affect the coming into or continuance in force of any provisions of
this Agreement which are expressly, or by implication, intended to come into or
continue in force after termination, being the provisions of Sections 1.5, 4, 5,
6, 7, 8.4, 9, 10.1, 10.2, 10.4 and 10.7 through 10.10.

 
9  
INDEMNIFICATION BY THE PARTIES

 
In this Section 9, the “Indemnified Parties” shall mean a party to this
Agreement and its directors, officers and employees seeking indemnification
hereunder, and the “Indemnifying Party” shall mean the party to this Agreement
providing indemnification hereunder.
 
9.1  
Undertaking – Subject to the other provisions of this Section 9, upon formal
request of the Indemnified Parties, the Indemnifying Party shall indemnify and
hold harmless the Indemnified Parties against, and shall assume the defense and
related expense for any and all suits, damages, costs, expenses and other
liabilities, including reasonable attorneys and experts fees, court or
arbitration costs, incurred in connection with any third-party claim, action or
proceeding (collectively a “Third-Party Claim”) directly arising, in whole or in
part, from (i) any uncured material breach by the Indemnifying Party of any of
the provisions of this Agreement; or (ii) the negligence or willful misconduct
of the Indemnifying Party in carrying out its obligations under this Agreement;
provided, however, that the obligations of the Indemnifying Party hereunder
shall be reduced in an amount in proportion to the percentage of the
responsibility of the Indemnified Parties for such Third-Party Claim.

 
 
 
6

--------------------------------------------------------------------------------

 
 
 
9.2  
Conditions – The indemnities to be provided by the Indemnifying Party in this
Section 9 shall only apply when the Indemnified Parties:

 
9.2.1  
Notification – have first notified the Indemnifying Party of the Third-Party
Claim served upon the Indemnified Parties or which they have or should have
knowledge of, or of any events that might give rise to such Third-Party Claim,
as soon as reasonably practicable after first becoming aware of such Third-Party
Claim and in any such events, in sufficient time to enable the Indemnifying
Party to effectively contest any proceedings; provided, however, that failure to
give notice as provided above shall relieve the Indemnifying Party of its
indemnification obligations only to the extent that such failure prejudices the
effective defense of the Third-Party Claim;

 
9.2.2  
Authorization – have authorized the Indemnifying Party and/or its insurers to
carry out the sole management and defense of the Third-Party Claim, including
without limitation the settlement thereof at the sole option of the Indemnifying
Party and/or its insurers; provided, however, that neither the Indemnifying
Party nor its insurers shall admit any liability on behalf of the Indemnified
Parties without their prior consent which shall not be unreasonably withheld or
delayed;

 
9.2.3  
Cooperation – cooperate in the management and the defense by the Indemnifying
Party and/or its insurers of the Third-Party Claim; and

 
9.2.4  
Settlement – do not or have not compromised or settled any Third-Party Claim
that is subject to the indemnity obligation of this Section 9 without the prior
approval of the Indemnifying Party and/or its insurers which shall not be
unreasonably withheld or delayed.

 
9.3  
Miscellaneous – 

 
9.3.1  
Failure to Indemnify – If the Indemnifying Party fails to undertake the defense
of the Indemnified Parties within a reasonable time, the Indemnified Parties may
defend or settle the matter in their sole discretion and seek the appropriate
remedy from the Indemnifying Party.

 
9.3.2  
Mitigated Loss – Nothing in this Section 9 shall operate as to relieve the
Indemnified Parties of their obligation at law to mitigate a loss which they may
incur as a result of a matter giving rise to a Third-Party Claim, and the
Indemnifying Party’s indemnity obligations herein shall only extend to such
properly mitigated loss.

 
9.3.3  
No Exclusion of Liability – Nothing in this Section 9 is intended to exclude or
limit either party’s liability for death or personal injury.

 
9.3.4  
Duration of Indemnification Undertaking – The obligations set forth in this
Section 9 shall be in force during the term of this Agreement and for the
greater of the expiration of the applicable statute of limitations where the
Services are being performed, or 3 years after termination of this Agreement.

 
 
 
7

--------------------------------------------------------------------------------

 
 
 
10  
MISCELLANEOUS

 
10.1  
Insurance – Each party shall maintain during the term of the Agreement and for a
3-year period thereafter, with financially sound and reputable insurers, and
upon request, provide evidence of an appropriate level of insurance or a program
of self-insurance available to provide coverage for its obligations under this
Agreement.  Failure by any party to maintain any such insurance coverage shall
not relieve it from its obligations set forth in this Agreement. The provisions
of Section 9.3.4 shall apply mutatis mutandis to the obligations contemplated in
this Section10.1.

 
10.2  
Limitation of Liability – A party’s liability for any claim of the other party
under this Agreement shall be limited to direct damages only which shall not
exceed the total budget of this agreement. In no event (except for Third-Party
Claim) shall either party be liable to the other party, whether in contract or
tort, whether intended or foreseeable, for any form of indirect, incidental,
special, exemplary, punitive or consequential damages or expenses (including,
but not limited to, loss due to inability to obtain data, loss of business or
loss of anticipated profits) under any theory of law in connection with or
arising out of any claim under this Agreement.

 
10.3  
Independent Contractor Relationship – The parties are independent entities
engaged in independent businesses, and no party shall be regarded as an agent or
employee of the other party. Nothing herein shall be construed as: (i) reserving
to a party the right to control the other party in the conduct of its employees
or business; (ii) either party having the authority to make any promise,
guarantee, warranty, representation, contract or commitment which would create
any obligation or liability whatsoever, whether express or implied, on behalf of
the other party; or (iii) creating a partnership, joint venture, principal and
agent relationship or employer-employee relationship

 
10.4  
Non-Solicitation – From and after the Effective Date and for a period of 1 year
following the date of termination of this Agreement for any reason whatsoever,
each party agrees not to solicit or attempt to solicit, directly or indirectly,
for its own benefit or for that of others, any director, officer or employee of
the other party, or to induce any of them to quit his/her employment with such
other party or to employ them, or to induce the representatives, agents,
consultants or suppliers of such other party to cease to do business with such
other party; provided, however, that the foregoing provision shall not prevent a
party from interviewing or hiring any such employee of the other party who
contacts such party on his/her own initiative without any recruiting by the
other party. The term “recruit” shall not be deemed to include general
solicitations (i.e., advertisements, websites, etc.) for employment not
specifically directed towards employees of a party.

 
10.5  
Force Majeure – No party shall be responsible for any failure or delay in the
performance of its respective obligations hereunder resulting from causes of
force majeure. Such causes may include fire, flood, adverse weather conditions,
war, riot, acts of government, insurrection, regulations, restrictions or
rationing, act of terrorism, civil unrest, sabotage, outbreak, labor troubles,
epidemics, accident, and unavoidable shortage of materials or services. The
delayed party shall give timely notice to the other party of any such event of
force majeure and shall endeavor to avoid or remove the causes and resume
performance of its obligations under this Agreement with minimum delay whenever
such causes are removed. If a condition constituting force majeure exists for
more than 60 consecutive days, the parties shall meet to negotiate a mutually
satisfactory solution, if practicable. Should the parties fail to reach an
agreement within 30 days of the date of their meeting, either party may
forthwith terminate this Agreement by giving the other party a notice to that
effect.

 
10.6  
Notice – Any notice, consent or request required hereunder shall be made in
writing and shall be deemed delivered in case of: (i) hand delivery, when
received, (ii) overnight delivery service, on the next business day after being
placed in the possession of such service, (iii) facsimile or email, when
electronic indication of receipt is received; and (iv) mail, on the 3rd business
day after being placed in the postal system first class postage prepaid, at the
addresses of the applicable party set forth below, or at such other addresses as
either party may specify in accordance with this Section 10.6:

 
 
 
8

--------------------------------------------------------------------------------

 
 
 
10.6.1  
To Client – (i) in the case of a formal notice or request to, or consent from,
Client, at its address and to the officer identified on the first page of this
Agreement, and (ii) for any other notice, request or consent, to the Client’s
appointed representative and at his/her designated address. The Client’s fax
number is: (212) 923-5700and such officer’s email address is
seth.lederman@tonixpharma.com;

 
10.6.2  
To Service Provider – (i) in case of a formal notice or request to, or consent
from, Service Provider, at its address identified on the first page of this
Agreement and to the attention of Kathleen Sauvé, Esq., Senior Legal Counsel,
Early Stage, and (ii) for any other notice, request or consent, to the appointed
project manager, at the same address. Service Provider’s fax number is:
(418) 527-3456, and such officer’s email address is ksauve@pharmanet.com;

 
10.7  
Governing Law and Jurisdiction – This Agreement shall be construed and enforced
in accordance with the internal laws of the state of New Jersey, U.S.A without
regard to conflict of law principles. In the event of dispute arising from or in
connection with this Agreement, the parties hereto agree that it shall be
resolved by conciliation and non-binding mediation and if such mediation is
unsuccessful then such disputes shall be finally settled by arbitration. The
arbitration shall take place in the city where the head office of the defendant
party is located, under the Rules of Arbitration of the American Arbitration
Association. There shall be a single arbitrator whose decision shall be final.
The language of the arbitration procedure and award shall be the English
language. Notwithstanding the foregoing, a party may seek immediate injunctive
or other interim relief from any court of competent jurisdiction with respect to
any matter for which monetary damages would not adequately protect such party’s
interests or otherwise to enforce and protect intellectual property rights owned
or licensed to such party.

 
10.8  
Remedy – The parties acknowledge that, due to the unique nature of the
Confidential Information of the other party and the knowledge and experience of
its directors, officers and employees, there may be irreparable damage in the
event that any of the provisions of Section 5 or Section 10.4 are violated by a
party and that monetary damages alone may be inadequate to protect the interests
of the other party against any such actual or threatened breach thereof.
Therefore and notwithstanding the provisions set forth in Section 10.7, the
parties agree that such provisions shall be enforceable by issuance by a court
of competent jurisdiction of an injunctive or other interim relief or order
restraining the unauthorized use or disclosure of any Confidential Information
or the solicitation, without the necessity of proving actual damages or securing
or posting any bond in connection with such remedy which shall be cumulative
with, and not exclusive to, any other remedies available at law or equity.

 
10.9  
Cumulative Remedies – Except as otherwise expressly provided in this Agreement,
each and all of the rights and remedies provided in this Agreement, and each and
all of the remedies allowed at law or in equity, shall be cumulative, and the
exercise of one right or remedy shall not be exclusive of the right to exercise
or resort to any and all other rights or remedies provided in this Agreement, at
law or in equity.

 
10.10  
Waiver and Severability – No waiver by any party of any provision of this
Agreement shall be deemed to constitute or shall constitute a waiver of any
other provision, or shall any waiver be deemed to constitute a continuing
waiver. If any provision of this Agreement shall be declared invalid or
unenforceable by a court of competent jurisdiction or by an arbitrator, the
validity, binding effect, or enforceability of the remaining provisions shall
not be affected and shall continue in full force and effect as if this Agreement
had been executed with the invalid provision eliminated or so modified;
provided, however, that if the deletion of such provision materially impairs the
commercial value of this Agreement to either party, the parties shall attempt to
renegotiate such provision in good faith.

 
10.11  
Entire Agreement and Amendment – This Agreement, its recitals, schedules, the
agreements and other documents, required to be delivered pursuant to this
Agreement constitute the entire agreement between the parties and set forth all
the covenants, promises, warranties, representations, conditions, understandings
and agreements between the parties pertaining to the subject matter of this
Agreement, and supersede all prior agreements, understandings, negotiations and
discussions, whether verbal or written. This Agreement may be amended or
otherwise modified only by means of a written instrument executed by the
parties.

 
10.12  
Assignment – This Agreement shall enure to the benefit of and be binding upon
the parties and their respective successors and permitted assigns, and may not
be assigned or otherwise transferred, by either party without the consent of the
other party which consent shall not be unreasonably withheld or delayed.

 
10.13  
Language – Both parties hereto acknowledge that they have requested and
consented that this Agreement be drafted and executed in the English language.
Toutes les parties aux présentes reconnaissent qu’elles ont exigé et consenti à
ce que la présente Convention soit rédigée et exécutée dans la langue anglaise.

 
10.14  
Counterparts – This Agreement may be executed in counterparts, each one when so
executed shall be deemed an original, but all of which together shall constitute
one and the same instrument. Upon delivery, the facsimile signature shall be
deemed to have the same effect as if the original signature had been delivered
to the other party, binding on all parties notwithstanding that each of the
parties may have executed different counterparts.

 
 
 
9

--------------------------------------------------------------------------------

 


 
IN WITNESS THEREOF, this Agreement has been executed and duly authorized by
representatives of both parties:
 
PHARMANET CANADA, INC.
 
TONIX PHARMACEUTICALS, INC.
By:
/s/ JOEL POULIOT
 
By:
/s/ SETH LEDERMAN
Print Name:
Joël Pouliot
Print Name:
Seth Lederman
Title
Vice-President, Finance, Early Stage
Title:
Chairman
By:
/s/ KATHLEEN SAUVE
Date:
 
Print Name:
Kathleen Sauvé, Esq.
   
Title
Senior Legal Counsel, Early Stage
   
Date:
     

 


 
10

--------------------------------------------------------------------------------

 
 
Graphic [ex1019logo1.jpg]
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
 
 
Graphic [ex1019logo2.jpg]
 
 
12

--------------------------------------------------------------------------------

 
 
Graphic [ex1019logo3.jpg]
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
Graphic [ex1019logo4.jpg]
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
Graphic [ex1019logo5.jpg]
 
 
 
 
 
 
15